Blackford, J. —
This .was an action of assumpsit brought by William Williams, administrator de bonis non of Margaret Williams.
The suit is founded on a promissory note payable to Jonathan Williams, administrator of Margaret Williams.
The defendants pleaded the general issue. The cause was submitted to the Court, and judgment rendered for the plaintiff.
The only question raised in this case, which requires notice, is, whether the note sued on belonged to the estate of Margaret Williams ?
The note Is payable to Jonathan Williams, administrator of Margaret Williams. If it had been payable to the payee as administrator of Margaret Williams, the point would have been clear. The objection, had the declaration been demurred to, would have deserved consideration. Here, however, the defendants pleaded the general issue, and the plaintiff obtained a judgment on the merits.
It must now be presumed that it was proved on the trial that the note belonged to the estate of Margaret Williams.
Per Curiam. —
The judgment is affirmed with costs.